

116 HR 6868 IH: To amend the CARES Act to establish a Community Capital Investment Program, and for other purposes.
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6868IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to establish a Community Capital Investment Program, and for other purposes.1.Community Capital Investment ProgramSection 4003 of the CARES Act (15 U.S.C. 9042) is amended by adding at the end the following:(i)Community Capital Investment Program(1)In generalThe Secretary of the Treasury shall establish a Community Capital Investment Program (the Program) to support the efforts of community investment institutions to provide loans and forbearance for small businesses, minority-owned businesses, and consumers, especially in low-income and underserved communities, by—(A)providing direct capital investments in community investment institutions; and(B)providing loans to community investment institutions—(i)that are interest-free loans;(ii)that have a loan term of 5 years; and(iii)with respect to which no loan payment is required until at least the end of the 6-month period beginning on the date the loan is made, or such longer term as the Secretary may determine appropriate.(2)Application dateThe Secretary shall begin accepting applications for capital investments and loans under the Program not later than the end of the 10-day period beginning on the date of enactment of this subsection.(3)Dividend rateAny preferred stock or other financial instrument issued to the Secretary in exchange for a capital investment under the Program shall carry a dividend or interest rate that does not exceed 1 percent.(4)RestrictionsThe restrictions described under subsection (c)(3)(A)(ii) shall apply to capital investments and loans made under this subsection.(5)Available amountsIn carrying out the Program, the Secretary shall use amounts made available under subsection (b), notwithstanding the limitations on the use of such funds under paragraphs (1) through (4) of such subsection (b).(6)MDI set-asideAt least $3,000,000,000 of the direct capital investments and loans made by the Secretary under the Program shall be made to minority depository institutions.(7)Treatment of capital investmentsIn making any capital investment under the Program, the Secretary shall ensure that the terms of the investment are designed to ensure the investment receives Tier 1 capital treatment.(8)DefinitionsIn this subsection:(A)Community investment institutionThe term community investment institution means—(i)a community development financial institution, as defined under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702);(ii)an impact credit union;(iii)an impact bank; and(iv)a minority depository institution, as defined under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(B)Credit unionThe term credit union has the meaning given the terms State credit union and Federal credit union under section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(C)Impact credit unionThe term impact credit union means a credit union that—(i)has total consolidated assets of less than $10,000,000,000; and(ii)extends at least 50 percent of the loans extended by the credit union to borrowers who are low-income borrowers, as determined by the Secretary.(D)Impact bankThe term impact bank means a depository institution (as defined under section 3 of the Federal Deposit Insurance Act) that—(i)has total consolidated assets of less than $10,000,000,000; and(ii)extends at least 50 percent of the loans extended by the institution to borrowers who are low-income borrowers, as determined by the Secretary..